Citation Nr: 0307037	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  95-35 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include sinus drainage, claimed as residuals of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to November 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision by the RO in 
Huntington, West Virginia which denied service connection for 
a chronic respiratory disorder, to include sinus drainage, 
claimed as residuals of exposure to herbicides.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a chronic respiratory disorder and the VA has made 
reasonable efforts to develop such evidence.

2.  A chronic respiratory disorder is not a disorder of 
service origin or attributable to any incident therein.

CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the July 
1995 rating decision, in the September 1995 statement of the 
case, the December 1996 supplemental statement of the case, 
the August 1997 supplemental statement of the case, the 
November 1997 supplemental statement of the case, the June 
2000 supplemental statement of the case, the December 2002 
supplemental statement of the case, VA letters to the veteran 
dated in July 1995, April 2000, July 2001, and Board remands 
dated in March 1999, March 2000 and March 2001, have provided 
the veteran with sufficient information regarding the 
applicable regulations.  The veteran and his representative 
have submitted written arguments and testimony.  The rating 
decision, statement of the case and supplemental statements 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from May 1969 to November 
1971.

Service medical records show that on medical examination 
performed for induction purposes in May 1969, the veteran's 
lungs and chest were listed as normal.  In a report of 
medical history, completed in May 1969, the veteran denied a 
history of hay fever, shortness of breath, or asthma.  In May 
1970, the veteran was treated for an upper respiratory 
infection (URI).  On examination, his throat was injected, 
his tonsils were enlarged and his lungs were clear.  The 
diagnostic impression was URI.  A July 1971 treatment note 
shows he was treated for complaints of a cough and head cold.  
He denied a history of allergies.  The diagnosis was cold 
with cough.  On separation examination, performed in November 
1971, his lungs and chest were listed as normal.  The 
remaining service medical records are negative for complaints 
or treatment of a chronic respiratory disorder.

In March 1981 the veteran underwent an examination for 
possible exposure to toxic chemicals.  Upon examination, the 
veteran's lungs were noted to be clear.  A chronic 
respiratory disorder was not diagnosed.  

Private outpatient treatment records dated October 1986 to 
April 1994 show the veteran was treated for a variety of 
conditions.  A May 1987 treatment note shows the veteran 
presented with complaints of chills, chest pain, cough, 
dizziness and a headache.  On examination his chest was 
clear.  The diagnosis was URI.  An April 1989 treatment note 
shows the veteran complained of flu symptoms.  The diagnosis 
was URI.   

In a statement dated June 1995, the veteran reported problems 
with his lungs and sinuses.  He requested a VA examination 
for lung irritation and a cough.

In a rating decision dated July 1995, the RO denied the 
veteran's service connection claim for a chronic respiratory 
disorder; the instant appeal then ensued.  

In a September 1995 statement from the veteran, he claimed he 
was entitled to service connection for his respiratory 
condition because he experienced lung and sinus problems 
since service.  
    
At a VA examination in September 1995, the veteran's 
respiratory system was clear to percussion and auscultation.  
He denied a history of lung disease and reported he never 
smoked.  He was hypersensitive to environmental pollutants 
and antigens, such as dust and pollen.  For the past 10 to 15 
years, he experienced shortness of breath.  He reported when 
he sneezed or coughed, the coughing was so severe it would 
lead to vomiting.

During the veteran's personal hearing in May 1996, he 
reiterated many of his previous assertions.  

VA outpatient treatment records dated May 1998 to April 2000 
reflect treatment for a variety of conditions, including 
bronchitis.  A November 1998 progress note shows the veteran 
presented with a cold, sore throat and cough.  The diagnosis 
was URI, bronchitis.  A treatment note dated January 2000 
shows the veteran was diagnosed with acute bronchitis.  He 
was treated with albuterol and bactrim.      

In March 1999, the Board remanded the case primarily for the 
purpose of determining whether the veteran desired a hearing 
on the issues connected to Agent Orange.  In March 2000, the 
Board remanded the case to the RO to obtain from the veteran 
names and addresses of medical care providers who have 
treated him for respiratory problems.  In March 2001, the 
case was again remanded to the RO for a VA examination to 
determine the nature and etiology of a chronic respiratory 
disorder.  

At a video hearing in December 1999, the veteran reported 
that he developed frequent colds and was recently diagnosed 
with bronchitis.  He further stated, when exposed to dust, he 
took medication.  

VA outpatient treatment records dated September 2001 to 
October 2001 reflect treatment for a variety of conditions.  
An October 2001 treatment note shows the veteran complained 
of a cold, sore throat and a cough.  The assessment was URI, 
bronchitis.  He was treated with antibiotics.    

During a November 2001 VA examination the veteran complained 
of frequent colds.  The diagnostic impression was recurrent 
upper respiratory infections, common cold, with occasional 
episodes of acute bronchitis, not likely service-connected.  
Pulmonary function tests were normal.     

Analysis

The veteran contends that he incurred a chronic respiratory 
condition in service.  Service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange) 
during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during such service.  In the case of such a veteran who 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975, service connection based on herbicide exposure 
will be presumed for certain specified diseases if it becomes 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (as amended by Pub. L. 107-103, 115 Stat. 
976 (2001)); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran's claimed disorder is not one of the presumptive 
conditions.  However, the Board must also consider whether 
service connection is warranted on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service medical records are negative for a diagnosis or 
treatment for a chronic respiratory disorder.  There are no 
post-service medical records reflecting treatment for a 
chronic respiratory disorder.  The first medical evidence of 
a respiratory disorder after service is dated in May 1987. 

Private medical records dated from October 1986 to April 1994 
show the veteran was treated for upper respiratory 
infections.  VA outpatient records dated May 1998 to April 
2000 show he was treated for bronchitis several times.  At a 
VA examination in November 2001 the veteran complained of 
frequent colds.  The examiner opined that the diagnosis of 
recurrent upper respiratory infections, common cold, with 
occasional episodes of acute bronchitis, was not likely 
service-connected.   

The veteran has asserted that he incurred a respiratory 
disorder as a result of his service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's current respiratory disorder is linked to service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
chronic respiratory disorder.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic respiratory disorder, to 
include sinus drainage, claimed as residuals of exposure to 
herbicides, is denied.


	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

